Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is made as of August 18, 2005, by and among
CREATIVE COMPUTER APPLICATIONS, INC., a California corporation (the ”Company”),
with headquarters located at 26115-A Mureau Road, Calabasas, California 91302,
and the purchasers (collectively, the “Purchasers” and each a “Purchaser”) set
forth on Schedule 1 hereof, with regard to the following:

 

RECITALS

 

WHEREAS, the Company and the Purchasers are parties to that certain Common Stock
and Warrant Purchase Agreement dated as of August 18, 2005 (the “Purchase
Agreement”);

 

WHEREAS, as a condition of the obligations of, and an inducement to, the parties
to consummate the purchase by the Purchasers of the Common Shares and Warrants
(each as defined in the Purchase Agreement), contemplated by the Purchase
Agreement, this Agreement shall be executed and delivered;

 

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Purchasers hereby agree as follows:

 

Any capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.


 


ARTICLE I.


REGISTRATION OF SHARES; COMPLIANCE WITH THE SECURITIES ACT


 


SECTION 1.1             REGISTRATION PROCEDURES AND EXPENSES.  THE COMPANY
SHALL:


 


(A)   SUBJECT TO RECEIPT OF NECESSARY INFORMATION FROM THE PURCHASERS, INCLUDING
ALL INFORMATION REQUESTED BY SCHEDULE 2 HEREOF, USE COMMERCIAL REASONABLE
EFFORTS TO PREPARE AND FILE WITH THE SEC, WITHIN SIXTY (60) DAYS AFTER THE
CLOSING OF THE PURCHASE AGREEMENT, A REGISTRATION STATEMENT (THE “REGISTRATION
STATEMENT”) ON FORM S-3 (OR, IF FORM S-3 IS NOT THEN AVAILABLE TO THE COMPANY,
ON SUCH APPROPRIATE FORM AS IS THEN AVAILABLE TO THE COMPANY) TO ENABLE THE
RESALE OF THE REGISTRABLE SHARES BY THE PURCHASERS ON A DELAYED OR CONTINUOUS
BASIS UNDER RULE 415 OF THE SECURITIES ACT.  “REGISTRABLE SHARES” MEANS (A) EACH
COMMON SHARE AND (B) EACH WARRANT SHARE UNTIL THE EARLIER OF: (1) THE DATE ON
WHICH SUCH SHARE HAS BEEN RESOLD OR OTHERWISE TRANSFERRED PURSUANT TO THE
REGISTRATION STATEMENT; (2) THE DATE ON WHICH SUCH SHARE IS TRANSFERRED IN
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OR MAY BE SOLD OR TRANSFERRED
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (OR ANY OTHER SIMILAR PROVISIONS
THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE RESTRICTIONS THEREUNDER; OR
(3) THE DATE ON WHICH SUCH SHARE CEASES TO BE OUTSTANDING (WHETHER AS A RESULT
OF REDEMPTION, REPURCHASE AND CANCELLATION OR OTHERWISE).  PRIOR TO THE FILING
OF THE REGISTRATION STATEMENT, THE COMPANY WILL PROVIDE TO EACH PURCHASER A COPY
OF THE “SELLING SHAREHOLDER” SECTION FOR THEIR REVIEW, AND IF NO COMMENTS ARE
RECEIVED WITHIN THREE (3) DAYS OF DELIVERY OF THIS SECTION, THEN IT WILL BE
DEEMED APPROVED.

 

--------------------------------------------------------------------------------


 


(B)   USE COMMERCIAL REASONABLE EFFORTS, SUBJECT TO RECEIPT OF NECESSARY
INFORMATION FROM THE PURCHASERS, INCLUDING THE REGISTRATION STATEMENT
QUESTIONNAIRE, TO CAUSE THE REGISTRATION STATEMENT TO BECOME EFFECTIVE WITHIN
120 DAYS OF THE CLOSING OF THE PURCHASE AGREEMENT (THE “EFFECTIVE DATE
DEADLINE”).


 


(C)   SE COMMERCIAL REASONABLE EFFORTS TO PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS (AS
DEFINED IN SECTION 1.3 BELOW) USED IN CONNECTION THEREWITH AND TAKE ALL SUCH
OTHER ACTIONS AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT AND
EFFECTIVE FOR A PERIOD (THE ”REGISTRATION PERIOD”) NOT EXCEEDING, WITH RESPECT
TO THE PURCHASER’S REGISTRABLE SHARES, THE EARLIER OF (I) THE SECOND ANNIVERSARY
OF THE CLOSING OF THE PURCHASE AGREEMENT (PROVIDED, HOWEVER, THAT WITH RESPECT
TO REGISTRABLE SHARES THAT ARE WARRANT SHARES, THE FOREGOING DATE SHALL BE THE
SECOND ANNIVERSARY OF THE DATE THE RELATED WARRANT WAS EXERCISED), (II) THE DATE
ON WHICH ALL REGISTRABLE SHARES THEN HELD BY THE PURCHASER MAY BE SOLD OR
TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT (OR ANY OTHER
SIMILAR PROVISIONS THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE
RESTRICTIONS THEREUNDER, AND (III) SUCH TIME AS ALL REGISTRABLE SHARES HELD BY
THE PURCHASER HAVE BEEN SOLD (A) PURSUANT TO A REGISTRATION STATEMENT, (B) TO OR
THROUGH A BROKER OR DEALER OR UNDERWRITER IN A PUBLIC DISTRIBUTION OR A PUBLIC
SECURITIES TRANSACTION, OR (C) IN A TRANSACTION EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT UNDER SECTION 4(1)
THEREOF SO THAT ALL TRANSFER RESTRICTIONS AND RESTRICTIVE LEGENDS WITH RESPECT
THERETO, IF ANY, ARE REMOVED UPON THE CONSUMMATION OF SUCH SALE;

 


(D)   PROMPTLY FURNISH TO THE PURCHASER WITH RESPECT TO THE REGISTRABLE SHARES
REGISTERED UNDER THE REGISTRATION STATEMENT SUCH REASONABLE NUMBER OF COPIES OF
THE PROSPECTUS, INCLUDING ANY SUPPLEMENTS TO OR AMENDMENTS OF THE PROSPECTUS, IN
ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF ALL OR ANY OF THE
REGISTRABLE SHARES BY THE PURCHASER;

 


(E)   PROMPTLY TAKE SUCH ACTION AS MAY BE NECESSARY TO QUALIFY, OR OBTAIN, AN
EXEMPTION FOR THE REGISTRABLE SHARES UNDER SUCH OF THE STATE SECURITIES LAWS OF
UNITED STATES JURISDICTIONS AS SHALL BE NECESSARY TO QUALIFY, OR OBTAIN AN
EXEMPTION FOR, THE SALE OF THE REGISTRABLE SHARES IN STATES SPECIFIED IN WRITING
BY THE PURCHASER;  PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO
QUALIFY TO DO BUSINESS OR CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION IN
WHICH IT IS NOT NOW SO QUALIFIED OR HAS NOT SO CONSENTED;

 


(F)    BEAR ALL EXPENSES IN CONNECTION WITH THE PROCEDURES IN PARAGRAPH (A)
THROUGH (C) OF THIS SECTION 1.1 AND THE REGISTRATION OF THE REGISTRABLE SHARES
PURSUANT TO THE REGISTRATION STATEMENT, REGARDLESS OF WHETHER A REGISTRATION
STATEMENT BECOMES EFFECTIVE, INCLUDING WITHOUT LIMITATION: (I) ALL REGISTRATION
AND FILING FEES AND EXPENSES (INCLUDING FILINGS MADE WITH THE NASD); (II) FEES
AND EXPENSES OF COMPLIANCE WITH FEDERAL SECURITIES AND STATE “BLUE SKY” OR
SECURITIES LAWS; (III) EXPENSES OF PRINTING (INCLUDING PRINTING CERTIFICATES FOR
THE REGISTRABLE SHARES AND PROSPECTUSES); (IV) ALL APPLICATION AND FILING FEES
IN CONNECTION WITH LISTING THE REGISTRABLE SHARES ON THE AMEX; AND (V) ALL FEES
AND DISBURSEMENTS OF COUNSEL OF THE COMPANY AND INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE PURCHASER SHALL BE
RESPONSIBLE FOR PAYING THE FEES AND DISBURSEMENTS FOR THE PURCHASERS’ RESPECTIVE
COUNSEL, THE UNDERWRITING COMMISSIONS OR BROKERAGE FEES, AND TAXES OF ANY KIND
(INCLUDING, WITHOUT LIMITATION, TRANSFER TAXES) APPLICABLE TO ANY DISPOSITION,
SALE OR TRANSFER OF THE PURCHASER’S REGISTRABLE SHARES.  THE COMPANY SHALL, IN
ANY EVENT, BEAR ITS INTERNAL EXPENSES

 

--------------------------------------------------------------------------------


 

(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties); and

 


(G)   ADVISE THE PURCHASERS, WITHIN TWO (2) BUSINESS DAYS BY E-MAIL, FAX OR
OTHER TYPE OF COMMUNICATION, AND, IF REQUESTED BY SUCH PERSON, CONFIRM SUCH
ADVICE IN WRITING: (I) AFTER IT SHALL RECEIVE NOTICE OR OBTAIN KNOWLEDGE OF THE
ISSUANCE OF ANY STOP ORDER BY THE SEC DELAYING OR SUSPENDING THE EFFECTIVENESS
OF THE REGISTRATION STATEMENT OR OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR THAT PURPOSE, OR ANY OTHER ORDER ISSUED BY ANY STATE SECURITIES COMMISSION
OR OTHER REGULATORY AUTHORITY SUSPENDING THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF SUCH REGISTRABLE SHARES UNDER STATE SECURITIES OR “BLUE SKY”
LAWS; AND IT WILL PROMPTLY USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT
THE ISSUANCE OF ANY STOP ORDER OR OTHER ORDER OR TO OBTAIN ITS WITHDRAWAL AT THE
EARLIEST POSSIBLE MOMENT IF SUCH STOP ORDER OR OTHER ORDER SHOULD BE ISSUED; AND
(II) WHEN THE PROSPECTUS OR ANY SUPPLEMENTS TO OR AMENDMENTS OF THE PROSPECTUS
HAVE BEEN FILED, AND, WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO, WHEN THE SAME HAS BECOME EFFECTIVE.

 

Section 1.2             Transfer of Shares; Suspension.

 


(A)   THE PURCHASER AGREES THAT IT WILL NOT EFFECT ANY DISPOSITION OF THE
SECURITIES OR ITS RIGHT TO PURCHASE THE REGISTRABLE SHARES THAT WOULD CONSTITUTE
A SALE WITHIN THE MEANING OF THE SECURITIES ACT, EXCEPT AS CONTEMPLATED IN THE
REGISTRATION STATEMENT REFERRED TO IN SECTION 1.1 OR IN ACCORDANCE WITH THE
SECURITIES ACT, AND THAT IT WILL PROMPTLY NOTIFY THE COMPANY OF ANY CHANGES IN
THE INFORMATION SET FORTH IN THE REGISTRATION STATEMENT REGARDING THE PURCHASER
OR ITS PLAN OF DISTRIBUTION.

 


(B)   EXCEPT IN THE EVENT THAT CLAUSE (C) BELOW APPLIES, THE COMPANY SHALL, AT
ALL TIMES DURING THE REGISTRATION PERIOD, PROMPTLY (I) PREPARE AND FILE FROM
TIME TO TIME WITH THE SEC A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR AMENDMENT
TO ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT SUCH REGISTRATION STATEMENT WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND SO THAT, AS THEREAFTER DELIVERED TO
PURCHASERS OF THE REGISTRABLE SHARES BEING SOLD THEREUNDER, SUCH PROSPECTUS WILL
NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
(II) PROVIDE THE PURCHASER COPIES OF ANY DOCUMENTS FILED PURSUANT TO
SECTION 1.2(B)(I); AND (III) INFORM THE PURCHASER THAT THE COMPANY HAS COMPLIED
WITH ITS OBLIGATIONS IN SECTION 1.2(B)(I) (OR THAT, IF THE COMPANY HAS FILED A
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT WHICH HAS NOT YET BEEN
DECLARED EFFECTIVE, THE COMPANY WILL NOTIFY THE PURCHASER TO THAT EFFECT, WILL
USE ITS COMMERCIALLY REASONABLE  EFFORTS TO SECURE THE EFFECTIVENESS OF SUCH
POST-EFFECTIVE AMENDMENT AS PROMPTLY AS POSSIBLE AND WILL PROMPTLY NOTIFY THE
PURCHASER PURSUANT TO SECTION 1.2(B)(III) HEREOF WHEN THE AMENDMENT HAS BECOME
EFFECTIVE).

 


(C)   SUBJECT TO CLAUSE (D) BELOW, IN THE EVENT OF (I) ANY REQUEST BY THE SEC OR
ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY DURING THE PERIOD OF
EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR RELATED

 

--------------------------------------------------------------------------------


 


PROSPECTUS OR FOR ADDITIONAL INFORMATION; (II) THE ISSUANCE BY THE SEC OR ANY
OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE; (III) THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION
OF ANY OF THE REGISTRABLE SHARES FOR SALE IN ANY JURISDICTION OR THE INITIATION
OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; OR (IV) ANY EVENT OR
CIRCUMSTANCE WHICH NECESSITATES THE MAKING OF ANY CHANGES IN THE REGISTRATION
STATEMENT OR PROSPECTUS, OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE, SO THAT, IN THE CASE OF THE REGISTRATION
STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE OF THE PROSPECTUS, IT
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, THEN THE COMPANY SHALL
DELIVER A NOTICE IN WRITING TO THE PURCHASER (THE “SUSPENSION NOTICE”) TO THE
EFFECT OF THE FOREGOING AND, UPON RECEIPT OF SUCH SUSPENSION NOTICE, THE
PURCHASER WILL REFRAIN FROM SELLING ANY REGISTRABLE SHARES PURSUANT TO THE
REGISTRATION STATEMENT (A “SUSPENSION”) UNTIL THE PURCHASER’S RECEIPT OF COPIES
OF A SUPPLEMENTED OR AMENDED PROSPECTUS PREPARED AND FILED BY THE COMPANY, OR
UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE CURRENT PROSPECTUS MAY BE
USED.  IN THE EVENT OF ANY SUSPENSION, THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS, CONSISTENT WITH THE BEST INTERESTS OF THE COMPANY AND ITS
SHAREHOLDERS, TO CAUSE THE USE OF THE PROSPECTUS SO SUSPENDED TO BE RESUMED AS
SOON AS REASONABLY PRACTICABLE AFTER THE DELIVERY OF A SUSPENSION NOTICE TO THE
PURCHASER; PROVIDED, HOWEVER, THAT THE COMPANY MAY ON TWO OCCASIONS ONLY SUSPEND
SALES PURSUANT TO THE REGISTRATION STATEMENT FOR A PERIOD OF UP TO THIRTY (30)
DAYS IF THE COMPANY FURNISHES TO THE HOLDERS OF THE REGISTRABLE SHARES A
CERTIFICATE SIGNED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER STATING THAT IN THE
GOOD FAITH JUDGMENT OF THE COMPANY’S BOARD OF DIRECTORS, (I) THE OFFERING WOULD
INTERFERE IN ANY MATERIAL RESPECT WITH ANY ACQUISITION, CORPORATE REORGANIZATION
OR OTHER MATERIAL TRANSACTION UNDER CONSIDERATION BY THE COMPANY OR (II) THERE
IS SOME OTHER MATERIAL DEVELOPMENT RELATING TO THE CONDITION (FINANCIAL OR
OTHER) OF THE COMPANY THAT HAS NOT BEEN DISCLOSED TO THE GENERAL PUBLIC AND AS
TO WHICH IT IS IN THE COMPANY’S BEST INTERESTS NOT TO DISCLOSE SUCH DEVELOPMENT;
PROVIDED FURTHER, HOWEVER, THAT THE COMPANY MAY NOT SO SUSPEND SALES MORE THAN
TWICE IN ANY CALENDAR YEAR WITHOUT THE WRITTEN CONSENT OF THE HOLDERS OF AT
LEAST A MAJORITY OF THE THEN-ELIGIBLE REGISTRABLE SHARES CONSISTING OF
OUTSTANDING SHARES OF COMMON STOCK.

 


(D)   IN THE EVENT OF A SALE OF REGISTRABLE SHARES BY THE PURCHASER UNDER THE
REGISTRATION STATEMENT, THE PURCHASER MUST ALSO DELIVER TO THE COMPANY’S
TRANSFER AGENT, WITH A COPY TO THE COMPANY, A CERTIFICATE OF SUBSEQUENT SALE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, SO THAT THE REGISTRABLE
SHARES MAY BE PROPERLY TRANSFERRED.

 

Section 1.3             Indemnification.  For the purpose of this Section 1.3,
the term “Registration Statement” shall include any preliminary or final
prospectus, exhibit, supplement or amendment included in or relating to the
Registration Statement referred to in Section 1.1 and the term “Rules and
Regulations” means the rules and regulations promulgated under the Securities
Act.

 

(a)   Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Purchaser and each person, if any, who controls the Purchaser
within the

 

--------------------------------------------------------------------------------


 

meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Purchaser or such controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Regulations,
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required (the “Prospectus”), or any amendment or
supplement thereto (ii) the omission or alleged omission to state in any of them
a material fact required to be stated therein or necessary to make the
statements in any of them (in the case of the Prospectus only, in light of the
circumstances under which they were made), not misleading, or (iii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform its obligations under
this Agreement, and will reimburse the Purchaser and each such controlling
person for any legal and other expenses as such expenses are reasonably incurred
by the Purchaser or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
information furnished to the Company by or on behalf of the Purchaser expressly
for use in the Registration Statement or the Prospectus, or (ii) the failure of
the Purchaser to comply with the covenants and agreements contained in the
Purchase Agreement or this Agreement, or (iii) the inaccuracy of any
representations made by the Purchaser in this Agreement or (iv) any untrue
statement or omission of a material fact in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Purchaser before the
pertinent sale or sales by the Purchaser.

 

(b)   Indemnification by the Purchaser.  The Purchaser will indemnify and hold
harmless the Company, each of its directors, each of its officers who sign the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who sign the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Purchaser to
comply with the covenants and agreements contained in the Purchase Agreement or
this Agreement or (ii) the inaccuracy of any representation or warranty made by
the Purchaser in this Agreement or (iii) any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement to the Registration Statement or Prospectus, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements

 

--------------------------------------------------------------------------------


 

therein (in the case of the Prospectus only, in light of the circumstances under
which they were made), not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchasers
expressly for use therein; provided, however, that the Purchaser shall not be
liable for any such untrue or alleged untrue statement or omission or alleged
omission of which the Purchaser has delivered to the Company in writing a
correction at least two (2) business days before the occurrence of the
transaction from which such loss was incurred, and the Purchaser will reimburse
the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action for which such person is entitled to be
indemnified in accordance with this Section 1.3(b).

 

(c)   Indemnification Procedure.

 

(i)    Promptly after receipt by an indemnified party under this Section 1.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 1.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 1.3 except
to the extent it is materially prejudiced as a result of such failure.

 

(ii)   In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 1.3 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:

 

(1)   the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the

 

--------------------------------------------------------------------------------


 

expenses of more than one separate counsel, approved by such indemnifying party
representing all of the indemnified parties who are parties to such action), or

 

(2)   the indemnifying party shall not have counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

(d)   Contribution.  If a claim for indemnification under this Section 1.3 is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any losses, claims, damages, liabilities or expenses referred to in
this Agreement, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 1.3, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

No party to this Agreement guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any other party to this Agreement who was not guilty of such
fraudulent misrepresentation.

 

Section 1.4             Termination of Conditions and Obligations.  The
restrictions imposed by Article I upon the transferability of the Registrable
Shares shall cease and terminate as to any particular number of the Registrable
Shares upon the passage of two (2) years from the Closing of the Purchase
Agreement, provided, however, that with respect to the Registrable Shares that
are the Warrant Shares, the foregoing date shall be the second anniversary of
the date the relevant Warrant was exercised, or at such time as an opinion of
counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

 

Section 1.5             Registration Default. (a) If the Registration Statement
covering  the  Registrable Shares required to be filed by  the  Company
pursuant  to  Section 1.1 is not for any reason (other than through the fault of
the Purchaser) declared effective  by  the  SEC  by  the Effective  Date
Deadline, then the Company shall make the payments  to  each Purchaser as
provided in the next sentence as liquidated damages and not  as a  penalty.  The
amount to be paid by the Company to each Purchaser shall  be determined as of
each Computation Date (as

 

--------------------------------------------------------------------------------


 

defined below), and such  amount shall be equal to 1% (the “Liquidated Damage
Rate”) of the product of (i) the  per  unit  Purchase  Price  of the Units 
under  the  Purchase  Agreement and (ii) the number of shares of Registrable
Shares then  held by such Purchaser, for the period from the Effective Date
Deadline to the first Computation Date, and for each 30-day period of any
subsequent Computation Dates thereafter, in each case calculated on a pro  rata 
basis to  the  date on which the Registration Statement is declared effective 
by the SEC (the “Periodic Amount”).  The full Periodic Amount shall be paid by
the Company to the Purchaser by wire transfer of immediately available funds
within  three  business days after each Computation Date or three  business
days  after  the  date  on  which the Registration  Statement  is  declared
effective by the SEC, whichever occurs earlier.

 

(b)           As  used in Section 1.5(a), “Computation Date” means the date
which is  30  days  after  the Effective Date Deadline and, if  the 
Registration Statement  to  be  filed by the Company pursuant to Section  1.1
has  not theretofore been declared effective by the SEC, each date which is 30 
days after the previous Computation Date until such Registration Statement is so
declared effective.

 


ARTICLE II.

MISCELLANEOUS


 


SECTION 2.1             GOVERNING LAW: JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CALIFORNIA CORPORATION LAW (IN
RESPECT OF MATTERS OF CORPORATION LAW) AND THE LAWS OF THE STATE OF CALIFORNIA
(IN RESPECT OF ALL OTHER MATTERS) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF CALIFORNIA.  THE PARTIES HERETO IRREVOCABLY CONSENT TO
THE JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND STATE COURTS LOCATED IN
THE COUNTY OF LOS ANGELES IN THE STATE OF CALIFORNIA IN ANY SUIT OR PROCEEDING
BASED ON OR ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY
BE DETERMINED IN SUCH COURTS.  THE COMPANY AND EACH PURCHASER IRREVOCABLY WAIVES
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING IN SUCH FORUM.  THE COMPANY AND EACH PURCHASER FURTHER AGREES THAT
SERVICE OF PROCESS UPON THE COMPANY OR SUCH PURCHASER, AS APPLICABLE, MAILED BY
THE FIRST CLASS MAIL IN ACCORDANCE WITH SECTION 2.6 SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY OR SUCH PURCHASER IN ANY
SUIT OR PROCEEDING ARISING HEREUNDER.  NOTHING HEREIN SHALL AFFECT PURCHASER’S
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE PARTIES HERETO
AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER LAWFUL MANNER.  THE PARTIES HERETO IRREVOCABLY WAIVE
ANY RIGHT TO A TRIAL BY JURY UNDER APPLICABLE LAW.


 


SECTION 2.2             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, INCLUDING, WITHOUT LIMITATION, BY FACSIMILE TRANSMISSION, ALL
OF WHICH COUNTERPARTS SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL
BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED
TO EACH OTHER PARTY.  IN THE EVENT ANY SIGNATURE PAGE IS DELIVERED BY FACSIMILE
TRANSMISSION, THE PARTY USING SUCH MEANS OF DELIVERY SHALL CAUSE ADDITIONAL
ORIGINAL EXECUTED SIGNATURE PAGES TO BE DELIVERED TO THE OTHER PARTIES AS SOON
AS PRACTICABLE THEREAFTER.

 

--------------------------------------------------------------------------------


 

Section 2.3             Headings.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

Section 2.4             Severability.  If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

Section 2.5             Entire Agreement; Amendments.  This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the maters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived other than by an
instrument in writing signed by the party to be charged with enforcement and no
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each Purchaser.


 


SECTION 2.6             NOTICES.  NOTICES SHALL BE DELIVERED IN ACCORDANCE WITH
THE PURCHASE AGREEMENT.

 

Section 2.7             Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns. 
Neither the Company nor any Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other. 
Notwithstanding the foregoing, each Purchaser may assign its rights and
obligations hereunder to any of its “affiliates,” as that term is defined under
the Securities Act, without the consent of the Company so long as such affiliate
is an accredited investor (within the meaning of Regulation D under the
Securities Act) and agrees in writing to be bound by this Agreement.  This
provision shall not limit each Purchaser’s right to transfer the Securities
pursuant to the terms of this Agreement or to assign such Purchaser’s rights
hereunder to any such transferee.  In that regard, if a Purchaser sells all or
part of its Common Shares to someone that acquires the shares subject to
restrictions on transferability (other than restrictions, if any, arising out of
the transferee’s status as an affiliate of the Company), such Purchaser shall be
permitted to assign its rights hereunder, in whole or in part, to such
transferee.

 

Section 2.8             Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY:

 

 

 

CREATIVE COMPUTER APPLICATIONS, INC.

 

By:

/s/ Steven M. Besbeck

 

 

Name: Steven M. Besbeck

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

PURCHASERS:

 

 

 

ANN KRUEGER and KYLE KRUEGER,

 

 

 

joint tenants by the entirety

 

By:

/s/    Ann Krueger

 

 

ANN KRUEGER

 

 

 

By:

/s/    Kyle Krueger

 

 

KYLE KRUEGER

 

 

 

 

 

 

GREGORY H. EKIZIAN REVOCABLE TRUST

 

 

By:

/s/GregoryH.Ekizian

 

 

Name:GregoryH.Ekizian

 

Title:CEO

 

--------------------------------------------------------------------------------


 

TEBO PARTNERS II, LLC,

 

 

 

a Kansas limited liability company

 

 

 

By:

/s/    ToddTumbleson

 

 

Name:ToddTumbleson

 

Title:CEO

 

--------------------------------------------------------------------------------